Citation Nr: 1119544	
Decision Date: 05/20/11    Archive Date: 05/27/11

DOCKET NO.  06-37 197A	)	DATE
	)
	)


THE ISSUE

Whether the December 18, 1985 decision of the Board of Veterans' Appeals (Board) which denied entitlement to service connection for an acquired psychiatric disorder should be revised or reversed on the grounds of clear and unmistakable error (CUE).  


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Shabnam Keyvan



INTRODUCTION

The moving party is a Veteran who had active military service from September 1960 to September 1966.  

This matter comes before the Board by way of a December 2006 motion by the Veteran's representative requesting revision of the December 1985 Board decision which denied service connection for an acquired psychiatric disorder on the basis of CUE.  


FINDING OF FACT

On April 26, 2011, the Board was notified by the RO that the moving party died on January [redacted], 2008.  


CONCLUSION OF LAW

Because of the death of the moving party, the Board has no jurisdiction to rule on this motion.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400(a), 20.1401(b) (2010). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the moving party died prior to the issuance of a ruling on this motion.  As a matter of law, a moving party's motion does not survive his or her death.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This motion has become moot by virtue of the death of the moving party and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7111(a) (West 2002); 38 C.F.R. §§ 20.1401(b) (2010).

In reaching this determination, the Board intimates no opinion as to the merits of this motion or to any derivative motion filed by a survivor of the moving party.  38 C.F.R. § 20.1106 (2010).


ORDER

The motion is dismissed.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



